A petition filed on behalf of Sam Roberts on September 27, 1917, for a writ of habeas corpus to be let to bail, discloses that he is held in custody by virtue of a certain commitment issued by Ed Warren, a justice of the peace of Tulsa, upon a preliminary examination held upon a complaint wherein petitioner and H.B. Bowden were jointly charged with the murder of Lewis Potee in Tulsa county on the 15th day of June, 1917. It further appears that the application for bail in the district court of Tulsa county was denied. It is averred that the proof is not evident, nor the presumption great, that petitioner *Page 671 
is guilty of murder. Attached to said petition is a transcript of the testimony taken upon said preliminary examination and the hearing before the district court. A rule to show cause was entered and issued, returnable September 29, 1917, at which time the cause was submitted. Upon the return day, and after an examination of the record, it was the conclusion of the court that petitioner had not met the burden placed upon him by law, and the application for bail was denied, and the petition dismissed.